

117 HR 4176 IH: LGBTQ Data Inclusion Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4176IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Grijalva (for himself, Ms. Pingree, Ms. Lois Frankel of Florida, Mrs. Carolyn B. Maloney of New York, Mr. Morelle, Ms. Schakowsky, Mr. Pappas, Mr. Brown, Mr. Carson, Mr. Lynch, Ms. Moore of Wisconsin, Ms. Bonamici, Ms. Norton, Ms. Sánchez, Mr. Auchincloss, Mrs. Dingell, Mrs. Hayes, Mr. Kilmer, Ms. Kuster, Mr. Peters, Miss Rice of New York, Mr. Tonko, Mr. Lowenthal, Ms. Titus, Mr. Cicilline, Mr. Blumenauer, Mrs. Watson Coleman, Mrs. Demings, Ms. Eshoo, Mr. Langevin, Mr. Smith of Washington, Mr. Jones, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Ms. DeGette, Ms. DelBene, Mr. Espaillat, Mr. Foster, Mr. García of Illinois, Mr. Johnson of Georgia, Ms. Porter, Ms. Pressley, Ms. Stevens, Ms. Williams of Georgia, Ms. Waters, Mr. Raskin, Ms. McCollum, Mr. Quigley, Mr. Suozzi, Ms. Jayapal, Ms. Dean, Mr. Malinowski, Mr. Moulton, Mr. Welch, Mr. Deutch, Ms. Chu, Ms. Meng, Ms. Bass, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carbajal, Mr. Cárdenas, Mr. Kildee, Mr. Soto, Mr. Case, Mr. Takano, Mr. Torres of New York, Mr. Gallego, Ms. Newman, Ms. Brownley, Ms. Leger Fernandez, Ms. Slotkin, Mr. Nadler, Ms. Barragán, Mr. Costa, Mr. McGovern, Mr. Norcross, Mr. Pallone, Ms. Wilson of Florida, and Mr. Bowman) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo improve Federal population surveys by requiring the collection of voluntary, self-disclosed information on sexual orientation and gender identity in certain surveys, and for other purposes.1.Short titleThis Act may be cited as the LGBTQ Data Inclusion Act.2.Requirement to collect data on sexual orientation and gender identity(a)Survey requirementAny agency that collects information through a survey that includes demographic data where subjects either self-report information or a knowledgeable proxy provides information about the subject or responds for all persons in a household shall, not later than 180 days after the date of the enactment of this Act, establish data standards that require, with regard to such a survey the following:(1)ReviewThe review of existing data sets to determine in which data sets information about sexual orientation and gender identity is not included.(2)MethodsAn identification of appropriate methods to include questions on sexual orientation and gender identity in surveys that facilitate categorization, voluntary participation, and preserve privacy and confidentiality.(3)Data collectionThe use of the appropriate methods identified in paragraph (2) to gather data on sexual orientation and gender identity.(4)AssessmentThe implementation of a process to routinely assess needed changes in survey methods related to asking questions on sexual orientation and gender identity.(b)Data reportsAny report published by an agency that relies on survey demographic data shall include information on sexual orientation and gender identity.(c)ConfidentialityAny information collected relating to the sexual orientation or gender identity of a survey participant shall be maintained in accordance with the confidentiality and privacy standards and policies for the protection of individuals applicable to that survey.(d)Applicability(1)ConstructionNothing in this Act shall be construed to require an individual to disclose their sexual orientation or gender identity to an agency.(2)Exemption from penaltyAn individual shall not be subject to any fine or other penalty for refusing to answer, or providing a false answer to, any survey question regarding gender identity or sexual orientation, including any fine or penalty under subchapter II of chapter 7 of title 13, United States Code.(e)Rule of constructionNothing in this section shall be construed to permit the use of information collected under this section in a manner that would adversely affect any individual.(f)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Demographic dataThe term demographic data means information about the race or ethnicity, sex, and age of a survey participant or population.(3)Gender identityThe term gender identity means an individual’s sense of being male, female, transgender, or another gender, as distinct from the individual’s sex assigned at birth.(4)Sexual orientationThe term sexual orientation means how a person identifies in terms of their emotional, romantic, or sexual attractions, and includes identification as straight, heterosexual, gay, lesbian, or bisexual, among other terms.(5)SurveyThe term survey means a data collection activity involving observation or questionnaires for a sample of a population and includes the decennial census.